Title: John Adams to Charles Adams, 5 June 1793
From: Adams, John
To: Adams, Charles


Dear Charles
Quincy June 5 1793
I thank you for your, agreable Letter of the 29. Ult. Your Brother is destined to be celebrated and consequently envyed and abused. He has great Talents, and equal Industry. Publicola has passed through Several Editions in Ireland and Scotland as well as England, and I am well informed that the Speaker of the House of Commons, Mr Pitt and Several other Characters high in office besides the Attorney General have pronounced it one of the ablest Things of the kind they ever read. Marcellus deserves as high an Encomium. I am of Dumouriers opinion that the last Fugitive Piece, which the French call a Constitution is worse than the first, and, as La Croix Said of the latter that it would last as long as it should please God the former will have the same fate.
If Dumourier had known Condorcet as well as I do, he would not have been surprized at his Constitution. He has been ignorant and indiscreet enough to commit himself in Print, Several years ago, in favour of a crude and shallow Idea of his three Idols Turgot Franklin and the Duke de la Rochefaucault, and now he will never get rid of it, till he is murdered like the last of them.
You are very right. The Spirit of Liberty is a Sober and a temperate Spirit. Rage, Violence & fury are inconsistent with it.
I am pleased to perceive that your Taste for Books is a growing Appetite and your Love of study an increasing Passion. Go on my son. You will find your Account in the study of Ethicks, and the Law of Nations. Such Writers not only enlighten the Understanding but they rectify and purify the heart. The Love of Justice, of Humanity and of Wisdom, are the never failing Effects of frequent and constant Contemplation of the Principles Maxims and Reasonings of those Writers.
Your Plan of Studying Espinasse, is judicious and I hope you will pursue it to the End.— The Catalogue of Books you have purchased is no Doubt valuable, and you do well to admire Lord Mansfield, yet you must be upon your guard and not always adopt his Ideas, nor should you forget, Hale Coke or Holt
Brisler shall Send you, The Abbe Condelae’s Course of Study as you desire.
Judge Duane has made you a very handsome Compliment, which demands and I presume will have your gratitude. Tho there may be no Profit there is honour, and a fair Opportunity to do good and to approve your humanity, Justice, publick Spirit Patience Politeness and Address before many People, which to a good young Man is a prescious Advantage. I hope therefore you will attend this Duty as punctually as if it was lucrative. A Sincere desire to do good is the best Trait in a young Man’s Character. A Selfish Indifference to the good of others, is one of the worst.
My regards to our Connections. I am &c
John Adams
